--------------------------------------------------------------------------------

Exhibit 10.6
 
PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, made as of this 10th day of September, 2007 (this
“Agreement”), is between GULF WESTERN PETROLEUM CORPORATION, a Nevada
corporation (“GWPC”), GULF WESTERN PETROLEUM LP, a Texas limited partnership
(“Gulf LP”), WHARTON RESOURCES LLC, a Delaware limited liability company
(“Wharton LLC”), WHARTON RESOURCES CORP., a Delaware corporation (“Wharton
Corp.”, together with GWPC, Gulf LP, Wharton LLC and each other Person who
becomes a party to this Agreement by execution of an addendum in the form of
Exhibit B attached hereto, is hereinafter referred to collectively as
“Pledgor”), and METAGE FUNDS LIMITED (in its capacity as Collateral Agent for
the Buyers identified below (in such capacity, together with its successors and
assigns, the “Pledgee”).


WHEREAS:


A.           GWPC has executed and delivered to each of the Buyers those certain
senior secured convertible notes each made by GWPC and dated as of the date
hereof in an original aggregate principal amount of $3,700,000 (such notes,
together with any promissory notes or other securities issued in exchange or
substitution therefor or replacement thereof, and as any of the same may be
amended, supplemented, restated or modified and in effect from time to time, the
“Notes”).  The Notes were issued pursuant to a certain Securities Purchase
Agreement dated as of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified, the “Purchase Agreement”), among GWPC and
Metage Funds Limited and NCIM Limited (together with their respective successors
and assigns, the “Buyers”), and pursuant to which the Buyers have made certain
loans (“Loans”) to GWPC.


B.           Pursuant to a Security Agreement of even date herewith by and among
Pledgor and Pledgee (as the same may be amended, restated, modified or
supplement and in effect from time to time, the “Security Agreement”), Pledgor
has granted Pledgee, for its benefit and the benefit of the Buyers, a first
priority security interest in, lien upon and pledge of its rights in the
Collateral (as defined in the Security Agreement).
 
C.           To induce the Buyers to make the Loans, and in order to secure the
payment and performance by Pledgor of the Liabilities (as defined in the
Security Agreement), Pledgor has agreed to pledge to Pledgee all of the capital
stock and other equity interests and securities of the Wharton Corp., Wharton
LLC and Gulf LP now or hereafter owned or acquired by Pledgor.
 
NOW, THEREFORE, in consideration of the premises to induce the Buyers and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Pledgor hereby agrees with Pledgee as follows:


1.           Defined Terms.  Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings given them in the Purchase Agreement.
 

--------------------------------------------------------------------------------




2.           Pledge.  Pledgor hereby pledges, assigns, hypothecates, transfers,
delivers and grants to Pledgee, for the benefit of itself and the Buyers, a
first lien on and first priority perfected security interest in (i) all of the
capital stock or other equity interests of Wharton Corp., Wharton LLC and Gulf
LP now owned or hereafter acquired by Pledgor (collectively, the “Pledged
Shares”), (ii) all other property hereafter delivered to, or in the possession
or in the custody of, Pledgee, in substitution for or in addition to the Pledged
Shares, (iii) any other property of Pledgor, as described in Section 4 below or
otherwise, whether now or hereafter delivered to, or in the possession or
custody of Pledgor, and (iv) all proceeds of the collateral described in the
preceding clauses (i), (ii) and (iii) (the collateral described in clauses (i)
through (iv) of this Section 2 being collectively referred to as the “Pledged
Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Liabili­ties.  All of the Pledged Shares now owned by Pledgor
which are presently represented by certificates are listed on Exhibit A hereto,
which certificates, with undated assignments separate from certificates or stock
powers duly executed in blank by Pledgor and irrevocable proxies, are being
delivered to Pledgee simultaneously herewith.  Upon the creation or acquisition
of any new Pledged Shares, Pledgor shall execute an Addendum in the form of
Exhibit B attached hereto (a “Pledge Addendum”).  Any Pledged Collateral
described in a Pledge Addendum executed by Pledgor shall thereafter be deemed to
be listed on Exhibit A hereto.  Pledgee shall maintain actual physical
possession and custody of the certificates representing the Pledged Shares and
any additional Pledged Collateral.
 
3.           Representations and Warranties of Pledgor. Pledgor represents and
warrants to Pledgee, and covenants with Pledgee, that:
 
(a)           Exhibit A sets forth (i) the authorized capital stock or other
equity interests of each Pledge Entity, (ii) the number of shares of capital
stock or other equity interests of each Pledge Entity that are issued and
outstanding as of the date hereof, and (iii) the percentage of the issued and
outstanding shares of capital stock or other equity interests of each Pledge
Entity held by Pledgor.  Pledgor is the record and beneficial owner of, and has
good and marketable title to, the Pledged Shares, and such shares are and will
remain free and clear of all pledges, liens, security interests and other
encumbrances and restrictions whatsoever, except the liens and security
interests in favor of Pledgee created by this Agreement;
 
(b)           Except as set forth on Exhibit A, there are no outstanding
options, warrants or other similar agreements with respect to the Pledged Shares
or any of the other Pledged Collateral;
 
(c)           this Agreement is the legal, valid and binding obligation of
Pledgor, enforceable against Pledgor in accordance with its terms, except to the
extent that such enforceability is subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance and moratorium laws and other laws of
general application affecting enforcement of creditors’ rights generally, or the
availability of equitable remedies, which are subject to the discretion of the
court before which an action may be brought;
 
2

--------------------------------------------------------------------------------




(d)           the Pledged Shares have been duly and validly authorized and
issued, are fully paid and non-assessable, and the Pledged Shares listed on
Exhibit A constitute all of the issued and outstanding capital stock or other
equity interests of Wharton Corp., Wharton LLC and Gulf LP;
 
(e)           except for a UCC-1 financing statement filed by Pledgee pursuant
to this Agreement and any subsequent amendments thereto, no consent, approval or
authorization of or designation or filing with any governmental or regulatory
authority on the part of Pledgor is required in connection with the pledge and
security interest granted under this Agreement;
 
(f)           the execution, delivery and performance of this Agreement will not
violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, or of the articles or certificate of
incorporation, bylaws or any other similar organizational documents of Pledgor
or any Pledge Entity or of any securities issued by Pledgor or any Pledge Entity
or of any mortgage, indenture, lease, contract, or other agreement, instrument
or undertaking to which Pledgor or any Pledge Entity is a party or which
purports to be binding upon Pledgor or any Pledge Entity or upon any of the
assets of Pledgor or any Pledge Entity, and will not result in the creation or
imposition of any lien, charge or encumbrance on or security interest in any of
the assets of Pledgor or any Pledge Entity, except as otherwise contemplated by
this Agreement;
 
(g)           the pledge, assignment and delivery of the Pledged Shares and the
other Pledged Collateral pursuant to this Agreement creates a valid first lien
on and perfected first priority security interest in such Pledged Shares and
upon the proper filing of a UCC-1 financing statement, the Pledged Collateral
and the proceeds thereof in favor of Pledgee, subject to no prior pledge, lien,
mortgage, hypothecation, security interest, charge, option or encumbrance or to
any agreement purporting to grant to any third party a security interest in the
property or assets of Pledgor which would include the Pledged Shares or any
other Pledged Collateral.  Pledgor covenants and agrees that it will defend, for
the benefit of Pledgee, Pledgee’s right, title and security interest in and to
the Pledged Shares, the other Pledged Collateral and the proceeds thereof
against the claims and demands of all other persons or entities;
 
(h)           each Pledged Share consisting of either (i) a membership interest
in a Person that is a limited liability company or (ii) a partnership interest
in a Person that is a partnership (if any) are “securities” governed by Article
8 of the UCC.  Certificates evidencing such membership interests or partnership
interests (if any) have been issued to Pledgor by the applicable Person and will
be delivered to Pledgee.  Pledgor will not cause and will not permit GWPC to
“opt-out” of Article 8 of the UCC.  Pledgor will not take, and will not permit
Wharton Corp., Wharton LLC and Gulf LP to take, any actions to cause the capital
stock, membership interests, partnership interests or similar equity interests
of Wharton Corp., Wharton LLC and Gulf LP (if any) to cease to be classified as
“securities” governed by Article 8 of the UCC; and
 
3

--------------------------------------------------------------------------------




(i)           no Pledgor (i) will become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (ii) will engage in any dealings or transactions prohibited by
Section 2 of such executive order, or (iii) will otherwise become a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other Office of Foreign Asset Control
regulation or executive order.
 
4.           Dividends, Distributions, Etc. If, while this Agreement is in
effect, Pledgor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital, or issued in connection with any reorganization, merger or
consolidation), or any options or rights, whether as an addition to, in
substitution for, or in exchange for any of the Pledged Shares or otherwise,
Pledgor agrees, in each case, to accept the same as Pledgee’s agent and to hold
the same in trust for Pledgee, and to deliver the same promptly (but in any
event within ten (10) business days) to Pledgee in the exact form received, with
the endorsement of Pledgor when necessary and/or with appropriate undated
assignments separate from certificates or stock powers duly executed in blank,
to be held by Pledgee subject to the terms hereof, as additional Pledged
Collateral.  Pledgor shall promptly deliver to Pledgee (i) a Pledge Addendum
with respect to such additional certificates, and (ii) any financing statements
or amendments to financing statements as requested by Pledgee. Pledgor hereby
authorizes Pledgee to attach each Pledge Amendment to this Agreement.  In case
any distribution of capital shall be made on or in respect of the Pledged Shares
or any property shall be distributed upon or with respect to the Pledged Shares
pursuant to the recapitalization or reclassification of the capital of the
issuer thereof or pursuant to the reorganization thereof, the property so
distributed shall be delivered to Pledgee to be held by it as additional Pledged
Collateral.  Except as provided in Section 5(b) below, all sums of money and
property so paid or distributed in respect of the Pledged Shares which are
received by Pledgor shall, until paid or delivered to Pledgee, be held by
Pledgor in trust as additional Pledged Collateral.
 
5.           Voting Rights; Dividends; Certificates.
 
(a)           So long as no Event of Default (as defined in the Notes) has
occurred and is continuing, Pledgor shall be entitled (subject to the other
provisions hereof, including, without limitation, Section 8 below) to exercise
its voting and other consensual rights with respect to the Pledged Shares and
otherwise exercise the incidents of ownership thereof in any manner not
inconsistent with this Agreement or the Purchase Agreement and the other
Transaction Documents.  Pledgor hereby grants to Pledgee or its nominee, an
irrevocable proxy to exercise all voting and corporate rights relating to the
Pledged Shares in any instance, which proxy shall be effective, at the
discretion of Pledgee, upon the occurrence and only during the continuance of an
Event of Default. Upon the request of Pledgee at any time, Pledgor agrees to
deliver to Pledgee such further evidence of such irrevocable proxy or such
further irrevocable proxies to vote the Pledged Shares as Pledgee may request.


4

--------------------------------------------------------------------------------




(b)           So long as no Event of Default shall have occurred and be
continuing, Pledgor shall be entitled to receive cash dividends or other
distributions made in respect of the Pledged Shares, to the extent permitted to
be made pursuant to the terms of the Notes.  Upon the occurrence and during the
continuance of an Event of Default, in the event that Pledgor, as record and
beneficial owner of the Pledged Shares, shall have received or shall have become
entitled to receive, any cash dividends or other distributions in the ordinary
course, Pledgor shall deliver to Pledgee, and Pledgee shall be entitled to
receive and retain, for the benefit of Pledgee and the Buyers, all such cash or
other distributions as additional security for the Liabilities.
 
(c)           Subject to any sale or other disposition by Pledgee of the Pledged
Shares, any other Pledged Collateral or other property pursuant to this
Agreement, upon the indefeasible full payment in cash, satisfaction and
termination of all of the Liabilities and the termination of this Agreement
pursuant to Section 11 hereof and of the liens and security interests hereby
granted, the Pledged Shares, the other Pledged Collateral and any other property
then held as part of the Pledged Collateral in accordance with the provisions of
this Agreement shall be returned to Pledgor or to such other persons or entities
as shall be legally entitled thereto.
 
(d)           Pledgor shall cause all Pledged Shares that are certificated to
remain certificated at all times while this Agreement is in effect.
 
6.           Rights of Pledgee. To the extend permitted by applicable
laws, Pledgee shall not be liable for failure to collect or realize upon the
Liabilities or any collateral security or guaranty therefor, or any part
thereof, or for any delay in so doing, nor shall Pledgee be under any obligation
to take any action whatsoever with regard thereto.  Any or all of the Pledged
Shares held by Pledgee hereunder may, if an Event of Default has occurred and is
continuing, without notice, be registered in the name of Pledgee or its nominee,
and Pledgee or its nominee may thereafter without notice exercise all voting and
corporate rights at any meeting with respect to any Pledge Entity and exercise
any and all rights of conversion, exchange, subscription or any other rights,
privileges or options pertaining to any of the Pledged Shares as if it were the
absolute owner thereof, including, without limitation, the right to vote in
favor of, and to exchange at its discretion any and all of the Pledged Shares
upon, the merger, consolidation, reorganization, recapitalization or other
readjustment with respect to any Pledge Entity or upon the exercise by any
Pledge Entity, Pledgor or Pledgee of any right, privilege or option pertaining
to any of the Pledged Shares, and in connection therewith, to deposit and
deliver any and all of the Pledged Shares with any committee, depository,
transfer agent, registrar or other designated agency upon such terms and
conditions as Pledgee may reasonably determine, all without liability except to
account for property actually received by Pledgee, but Pledgee shall have no
duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for any failure to do so or delay in so doing.
 
 
5

--------------------------------------------------------------------------------

 
 
7.           Remedies. Upon the occurrence and only during the continuance of an
Event of Default, Pledgee may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Pledgee under the Uniform Commercial
Code (“UCC”) in effect in the State of Texas from time to time, whether or not
the UCC applies to the affected Pledged Collateral (or the Uniform Commercial
Code as in effect in any other relevant jurisdiction).  Pledgee also, without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale)
to or upon Pledgor or any other person or entity (all and each of which demands,
advertisements and/or notices are hereby expressly waived), may forthwith
collect, receive, appropriate and realize upon the Pledged Collateral, or any
part thereof, and/or may forthwith date and otherwise fill in the blanks on any
assignments separate from certificates or stock power or otherwise sell, assign,
give an option or options to purchase, contract to sell or otherwise dispose of
and deliver said Pledged Collateral, or any part thereof, in one or more
portions at one or more public or private sales or dispositions, at any exchange
or broker’s board or at any of Pledgee’s offices or elsewhere upon such terms
and conditions as Pledgee may deem advisable and at such prices as it may deem
best, for any combination of cash and/or securities or other property or on
credit or for future delivery without assumption of any credit risk, with the
right to Pledgee upon any such sale, public or private, to purchase the whole or
any part of said Pledged Collateral so sold, free of any right or equity of
redemption in Pledgor, which right or equity is hereby expressly waived or
released.  Pledgee shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization, sale or disposition, after
deducting all reasonable and necessary out of pocket costs and expenses of every
kind incurred therein or incidental to the safekeeping of any and all of the
Pledged Collateral or in any way relating to the rights of Pledgee hereunder,
including reasonable attorneys’ fees based on reasonable rates customarily
charged and legal expenses, to the payment, in whole or in part, of the
Liabilities, in such order as Pledgee may elect.  Pledgor shall remain liable
for any deficiency remaining unpaid after such application.  Only after so
paying over such net proceeds and after the payment by Pledgee of any other
amount required by any provision of law, including, without limitation, Section
9-608 of the UCC, need Pledgee account for the surplus, if any, to
Pledgor.  Pledgor agrees that Pledgee need not give more than ten (10) days
written notice of the time and place of any public sale or of the time after
which a private sale or other intended disposition is to take place and that
such notice is reasonable notification of such matters.  No notification need be
given to Pledgor if it has signed after default a statement renouncing or
modifying any right to notification of sale or other intended disposition.
 
8.           No Disposition, Etc. Pledgor agrees that it will not sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Pledged Shares or any other Pledged Collateral, nor will Pledgor create,
incur or permit to exist any pledge, lien, mortgage, hypothecation, security
interest, charge, option or any other encumbrance with respect to any of the
Pledged Shares or any other Pledged Collateral, or any interest therein, or any
proceeds thereof, except for the lien and security interest of Pledgee provided
for by this Agreement and the Security Agreement.


6

--------------------------------------------------------------------------------


 
9.           Sale of Pledged Shares.


(a)           Pledgor recognizes that Pledgee may be unable to effect a public
sale or disposition (including, without limitation, any disposition in
connection with a merger of a Pledge Entity) of any or all the Pledged Shares by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “1933 Act”), and applicable state securities laws, but may be
compelled to resort to one or more private sales or dispositions thereof to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account, for investment and not with a
view to the distribution or resale thereof.  Pledgor acknowledges and agrees
that any such private sale or disposition may result in prices and other terms
(including the terms of any securities or other property received in connection
therewith) less favorable to the seller than if such sale or disposition were a
public sale or disposition and, notwithstanding such circumstances, agrees that
any such private sale or disposition shall be deemed to be reasonable and
affected in a commercially reasonable manner.  Pledgee shall be under no
obligation to delay a sale or disposition of any of the Pledged Shares in order
to permit Pledgor or a Pledge Entity to register such securities for public sale
under the 1933 Act, or under applicable state securities laws, even if Pledgor
or a Pledge Entity would agree to do so.
 
(b)           Pledgor further agrees to do or cause to be done all such other
acts and things as may be reasonably necessary to make such sales or
dispositions of the Pledged Shares valid and binding and in compliance with any
and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sales or dispositions,
all at Pledgor's expense.  Pledgor further agrees that a breach of any of the
covenants contained in Sections 4, 5(a), 5(b), 8, 9 and 24 will cause
irreparable injury to Pledgee and that Pledgee has no adequate remedy at law in
respect of such breach and, as a consequence, agrees, without limiting the right
of Pledgee to seek and obtain specific performance of other obligations of
Pledgor contained in this Agreement, that each and every covenant referenced
above shall be specifically enforceable against Pledgor, and Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants.
 
(c)           Pledgor further agrees to indemnify and hold harmless the Buyers,
Pledgee and their respective successors and assigns, their respective officers,
directors, employees, attorneys and agents, and any person or entity in control
of any thereof, from and against any loss, liability, claim, damage and expense,
including, without limitation, reasonable outside counsel fees based on
reasonable rates customarily charged and expenses (in this paragraph
collectively called the “Indemnified Liabilities”), under federal and state
securities laws or otherwise insofar as such Indemnified Liability (i) arises
out of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement, prospectus or offering
memorandum or in any preliminary prospectus or preliminary offering memorandum
or in any amendment or supplement to any thereof or in any other writing
prepared in connection with the offer, sale or resale of all or any portion of
the Pledged Collateral unless such untrue statement of material fact was
provided by Pledgee, in writing, specifically for inclusion therein, or (ii)
arises out of or is based upon any omission or alleged omission to state therein
a material fact required to be stated or necessary to make the statements
therein not misleading, such indemnification to remain operative regardless of
any investigation made by or on behalf of Pledgee or any successor thereof, or
any person or entity in control of any thereof.  In connection with a public
sale or other distribution, Pledgor will provide customary indemnification to
any underwriters, their successors and assigns, officers and directors and each
person or entity who controls any such underwriter (within the meaning of the
1933 Act).  If and to the extent that the foregoing undertakings in this
paragraph may be unenforceable for any reason, Pledgor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The obligations of
Pledgor under this paragraph (c) shall survive any termination of this
Agreement.


7

--------------------------------------------------------------------------------




(d)           Pledgor further agrees to defer any and all rights of subrogation
it may have against a Pledge Entity upon the sale or disposition of all or any
portion of the Pledged Collateral by Pledgee pursuant to the terms of this
Agreement until the irrevocable payment in full of the Liabilities.
 
(e)           Pledgor further waives any requirements pursuant to the terms of
the agreement of limited partnership for the delivery of an opinion of counsel
with respect to the pledge of the partnership interests of Gulf LP.
 
10.           No Waiver; Cumulative Remedies.  Pledgee shall not by any act,
delay, omission or otherwise be deemed to have waived any of its remedies
hereunder, and no waiver by Pledgee shall be valid unless in writing and signed
by Pledgee, and then only to the extent therein set forth.  A waiver by Pledgee
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which Pledgee would otherwise have on any further
occasion.  No course of dealing between Pledgor and Pledgee and no failure to
exercise, nor any delay in exercising on the part of Pledgee or the Buyers of,
any right, power or privilege hereunder or under the other Transaction Documents
shall impair such right or remedy or operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law or in the Purchase Agreement.
 
11.           Termination. This Agreement and the liens and security interests
granted hereunder shall terminate and Pledgee shall return any Pledged Shares or
other Pledged Collateral then held by Pledgee in accordance with the provisions
of this Agreement to Pledgor upon the payment in full of all Liabilities or
conversion of the indebtedness under the Notes in accordance with the terms
thereof.
 
12.           Possession of Collateral. Beyond the exercise of reasonable care
to assure the safe custody of the Pledged Shares in the physical possession of
Pledgee pursuant hereto, neither Pledgee, nor any nominee of Pledgee, shall have
any duty or liability to collect any sums due in respect thereof or to protect,
preserve or exercise any rights pertaining thereto (including any duty to
ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Collateral and any
duty to take any necessary steps to preserve rights against any parties with
respect to the Pledged Collateral), and except as provided above, shall be
relieved of all responsibility for the Pledged Collateral upon surrendering them
to Pledgor.  Pledgor assumes the responsibility for being and keeping itself
informed of the financial condition of a Pledge Entity and of all other
circumstances bearing upon the risk of non-payment of the Liabilities, and
Pledgee shall have no duty to advise Pledgor of information known to Pledgee
regarding such condition or any such circumstance.  Pledgee shall have no duty
to inquire into the powers of a Pledge Entity or its officers, directors,
managers, members, partners or agents thereof acting or purporting to act on its
behalf.


8

--------------------------------------------------------------------------------




13.           Taxes and Expenses.  Pledgor will upon demand pay to Pledgee, (a)
any taxes (excluding income taxes, franchise taxes or other taxes levied on
gross earnings, profits or the like of Pledgee) payable or ruled payable by any
Governmental Authority (as defined in the Security Agreement) in respect of this
Agreement, together with interest and penalties, if any, and (b) all expenses,
including the reasonable fees and expenses of outside counsel for Pledgee, at
reasonable rates customarily charged, that Pledgee may incur in connection with
(i) the administration, modification or amendment of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of Pledgee hereunder, or (iv) the failure of
Pledgor to perform or observe any of the provisions hereof.
 
14.           Pledgee Appointed Attorney-In-Fact.  Pledgor hereby irrevocably
appoints Pledgee as Pledgor’s attorney-in-fact, with full authority in the place
and stead of Pledgor and in the name of Pledgor or otherwise, from time to time
in Pledgee’s discretion, to take any action and to execute any instrument that
Pledgee deems reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, to receive, endorse and collect
all instruments made payable to Pledgor representing any dividend, interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same, when and to the extent
permitted by this Agreement; provided that the power of attorney granted
hereunder shall only be exercised by Pledgee after the occurrence and only
during the continuance of an Event of Default.
 
15.           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Texas, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Texas or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Texas.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Houston, Texas, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Notwithstanding the foregoing, the Pledgee may enforce its rights and
remedies in any other jurisdiction applicable to the Pledged Collateral.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.


9

--------------------------------------------------------------------------------




16.           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile, .pdf or
similar electronically transmitted signature shall be considered due execution
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original signature.
 
17.           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
18.           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
19.           Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between each Pledgor, Pledgee, the Buyers and
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Transaction Documents and
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein.
 
20.           Notices.  All notices, approvals, requests, demands and other
communications hereunder shall be delivered or made in the manner set forth in,
and shall be effective in accordance with the terms of, the Purchase Agreement,
in the case of communications to the Collateral Agent, directed to the notice
address set forth in the Security Agreement.
 
21.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any Buyers of the Notes.  Pledgor shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of
Pledgee.  Pledgee may assign its rights hereunder with Pledgor’s prior written
consent if no Event of Default shall exist, but without the consent of Pledgor
if an Event of Default exists, in which event such assignee shall be deemed to
be Pledgee hereunder with respect to such assigned rights.


10

--------------------------------------------------------------------------------




22.           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.
 
23.           Survival.  All representations, warranties, covenants and
agreements of Pledgor and Pledgee shall survive the execution and delivery of
this Agreement.
 
24.           Further Assurances.  Pledgor agrees that at any time and from time
to time upon the written request of Pledgee, Pledgor will execute and deliver
all assignments separate from certificates or stock powers, financing statements
and such further documents and do such further acts and things as Pledgee may
reasonably request consistent with the provisions hereof in order to carry out
the intent and accomplish the purpose of this Agreement and the consummation of
the transactions contemplated hereby.
 
25.           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
26.           Pledgee Authorized.  Pledgor hereby authorizes Pledgee to file one
or more financing or continuation statements and amendments thereto (or similar
documents required by any laws of any applicable jurisdiction) indicating as
collateral covered thereunder all or any part of the Pledged Shares or other
Pledged Collateral without the signature of Pledgor.
 
27.           Pledgee Acknowledgement.  Pledgee acknowledges receipt of an
executed copy of this Agreement.  Pledgor waives the right to receive any amount
that it may now or hereafter be entitled to receive (whether by way of damages,
fine, penalty, or otherwise) by reason of the failure of the Pledgee to deliver
to the Pledgor a copy of any financing statement or any statement issued by any
registry that confirms registration of a financing statement relating to this
Agreement.
 
28.           Collateral Agent and Buyer Indemnification.
 
(a)           Each Buyer hereby irrevocably appoints and authorizes the Pledgee
to act as collateral agent (the “Collateral Agent”) on its behalf under this
Agreement and to enter into each of the instruments, documents and agreements,
including any pledge agreement, guaranty, financing statements, mortgage,
Account Control Agreement or any other Security Documents (the “Financing
Documents”), to which Pledgee is a party (including in its capacity as
Collateral Agent) on such Buyer’s behalf and to take such actions as Collateral
Agent on such Buyer’s behalf and to exercise such powers under the Financing
Documents as are delegated to Collateral Agent or Pledgee (as applicable) by the
terms thereof, together with all such powers as are reasonably incidental
thereto.  The Collateral Agent shall take such action under this Agreement
and/or any other Transaction Documents as the Collateral Agent shall reasonably
be directed by the Requisite Buyers in accordance with the terms of the
Transaction Documents.  Pledgee is authorized and empowered to amend, modify, or
waive any provisions of this Agreement or the other Financing Documents only
with the consent of the Requisite Buyers.


11

--------------------------------------------------------------------------------




(b)           Whether or not the transactions contemplated hereby shall be
consummated, upon demand therefor the Buyers shall indemnify the Collateral
Agent (to the extent not reimbursed by or on behalf of Pledgor and without
limiting the obligation of Pledgor to do so), ratably from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind whatsoever, including, for
purposes of clarification, all Taxes, which may at any time (including at any
time following the payment in full of the Notes and the termination or
resignation of the Collateral Agent) be imposed on, incurred by or asserted
against the Collateral Agent in any way relating to or arising out of this
Agreement, any other Financing Document or any document contemplated hereby or
referred to herein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Collateral Agent under or in connection with any
of the foregoing; provided, however, that no Buyer shall be liable for the
payment to the Collateral Agent of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the Collateral Agent’s gross negligence or
willful misconduct.  In addition, each Buyer shall reimburse the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney costs) incurred by the Collateral Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document, or any document contemplated hereby or referred
to herein to the extent that the Collateral Agent is not reimbursed for such
expenses by or on behalf of Pledgor.  Without limiting the generality of the
foregoing, if any Governmental Authority of any jurisdiction asserts a claim
that the Collateral Agent did not properly withhold tax from amounts paid to or
for the account of any Buyer (because the appropriate form was not delivered,
was not properly executed, or because such Buyer failed to notify the Collateral
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Buyer
shall indemnify the Collateral Agent fully for all amounts paid, directly or
indirectly, by the Collateral Agent as tax or otherwise, including penalties and
interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Collateral Agent under this Section 28, together with all related
costs and  expenses (including attorney costs).  The obligation of the Buyers in
this Section 28 shall survive the payment of all Liabilities hereunder.
 
(c)           The Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or any event that with the
giving of notice or passage of time would constitute an Event of Default unless
the Collateral Agent shall have received written notice from a Buyer describing
such Event of Default or event that with the giving of notice or passage of time
would constitute an Event of Default and stating that such notice is a “notice
of default”.  Upon the occurrence and continuance of an Event of Default, or an
event that with the giving of notice or passage of time would constitute an
Event of Default, the Collateral Agent shall take such action under this
Agreement and/or any other Transaction Documents with respect to such Event of
Default or event that with the giving of notice or passage of time would
constitute an Event of Default as Collateral Agent shall reasonably be directed
by the Requisite Buyers in accordance with the terms of the Transaction
Documents, provided that unless and until the Collateral Agent shall have
received such directions, the Collateral Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect of such
Event of Default or event that with the giving of notice or passage of time
would constitute an Event of Default or as the Collateral Agent shall deem
advisable in the best interests of the Buyers.  In taking such action or
refraining from taking such action without specific direction from the Requisite
Buyers, the Collateral Agent shall use the same degree of care and skill as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.


12

--------------------------------------------------------------------------------




(d)           Nothing in this Section 28 shall be deemed to limit or otherwise
affect the rights of Pledgee or Buyers to exercise any remedy provided in this
Agreement or any other Transaction Document.
 
(e)           The Collateral Agent may resign from the performance of all of its
functions and duties hereunder and/or under the other Financing Documents at any
time by giving thirty (30) Business Days prior written notice to the
Buyers.  Such resignation shall take effect upon the appointment of a successor
Collateral Agent pursuant to clause (f) below or as otherwise provided below.
 
(f)           Upon (i) the Buyers’ receipt of a notice of resignation by the
Collateral Agent in accordance with clause (e) above, or (ii) written notice by
the Requisite Buyers to Collateral Agent of the Requisite Buyers’ election to
remove the existing Collateral Agent and appoint a successor Collateral Agent,
the Requisite Buyers shall have the right to appoint a successor Collateral
Agent.  Upon the acceptance of a successor's appointment as Collateral Agent
hereunder and notice of such acceptance to the retiring Collateral Agent, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent, the
retiring Collateral Agent's resignation shall become immediately effective and
the retiring Collateral Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if such
resignation was not already effective and such duties and obligations not
already discharged, as provided below in this paragraph).  If no such successor
shall have been so appointed by Requisite Buyers and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Agent gives
notice of its resignation or the Requisite Buyers give notice of their election
to replace the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the Buyers (but without any obligation) appoint a successor
Collateral Agent without the consent of any Buyer.  From and following the
expiration of such thirty (30) day period, Collateral Agent shall have the
exclusive right without any Person's consent, upon one (1) Business Days' notice
to the Buyers, to make its resignation or removal effective immediately.  From
and following the effectiveness of such notice, (i) the retiring Collateral
Agent shall be discharged from its duties and obligations hereunder and under
the other Financing Documents and (ii) all actions, payments, communications and
determinations provided to be made by, to or through Collateral Agent shall
instead be made by or to each Buyer directly, until such time as Requisite
Buyers appoint a Collateral Agent as provided for above in this paragraph.  The
provisions of this Agreement shall continue in effect for the benefit of any
retiring Collateral Agent and its sub-agents after the effectiveness of its
resignation or removal hereunder and under the other Financing Documents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting or was continuing to act as Collateral
Agent.
 
[Signature Page Follows]


13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their duly authorized officers on the date first
above written.





 
PLEDGOR:  
             
GULF WESTERN PETROLEUM   
    CORPORATION, a Nevada corporation                
By:
/s/  Donald L. Sytsma 
   
Name:
Donald L. Sytsma 
   
Title:
CFO 
                       
GULF WESTERN PETROLEUM LP,  
   
a Texas limited partnership  
             
By:
Wharton Resources, LLC, 
     
a Delaware limited liability company, 
     
its general partner 
               
By:
/s/ Donald L. Sytsma
     
Name:
Donald L. Sytsma
     
Title:
CFO
                       
WHARTON RESOURCES LLC,  
   
a Delaware limited liability company  
             
By:
/s/  Donald L. Sytsma 
   
Name:
Donald L. Sytsma 
   
Title:
CFO 
       
 
             
WHARTON RESOURCES CORP.,  
   
a Delaware corporation  
             
By:
/s/  Donald L. Sytsma 
   
Name:
Donald L. Sytsma 
   
Title:
CFO 
 

 
Signature Page to Pledge Agreement
 

--------------------------------------------------------------------------------


 

 
PLEDGEE: 
           
METAGE FUNDS LIMITED, 
   
in its capacity as Collateral Agent for the Buyers 
           
By:
/s/  Tom Sharp
   
Name:
Tom Sharp
   
Title:
Investment Manager
 

 
Signature Page to Pledge Agreement
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.



 
BUYERS:  
         
Solely for the purposes of Section 28  
         
NCIM LIMITED, as a Buyer  
                 
By:
/s/  J.M. Roberts
   
Name:
J.M. Roberts
   
Title:
Manager
                           
METAGE FUNDS, LIMITED, as a Buyer  
                 
By:
/s/  Tom Sharp
   
Name:
Tom Sharp
   
Title:
Investment Manager
 

 
Signature Page to Pledge Agreement
 

--------------------------------------------------------------------------------


 
EXHIBIT A
to Pledge Agreement




DESCRIPTION OF PLEDGED SHARES




Name of Entity
Class of Stock or 
Other Equity Interests
Authorized No. of
Shares or Units
Issued and Outstanding
Shares or Units
Percentage of Shares or Units
Beneficially Owned 
by Pledgor
Wharton Resources Corp.
Common Stock
100
100
100%
Wharton Resources LLC
LLC Unit
1
1
100%
Gulf Western Petroleum, LP
Partnership Interest
100
100
100%





DESCRIPTION OF PLEDGED SHARES OR UNITS


Nam
Pledge Entity
Class of Stock or 
Other Equity Interests
Stock or Unit
Certificate No.
No. of Shares or Units
Represented by
Certificate
Wharton Resources Corp.
Common Stock
1
1
Wharton Resources LLC
LLC Unit
1
1
Gulf Western Petroleum, LP
General Partnership Interest
1
1
Gulf Western Petroleum, LP
Limited Partnership Interest
2
99

 

--------------------------------------------------------------------------------




EXHIBIT B
to Pledge Agreement


Addendum to Pledge Agreement


The undersigned, being the Pledgor pursuant to that certain Pledge Agreement
dated as of  September 10, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) in favor of Metage Funds
Limited as Collateral Agent (“Pledgee”), by executing this Addendum, hereby
acknowledges that Pledgor has acquired and legally and beneficially owns all of
the issued and outstanding [ shares of capital stock ] of [__________________, a
_______ corporation ] (“Company”) described below (the “Shares”).  Pledgor
hereby agrees and acknowledges that the Shares shall be deemed Pledged Shares
pursuant to the Pledge Agreement.  Pledgor hereby represents and warrants to
Pledgee that (i) all of the [ capital stock ] of the Company now owned by
Pledgor is presently represented by the certificates listed below, which
certificates, with undated assignments separate from certificate or stock powers
duly executed in blank by Pledgor, are being delivered to Pledgee,
simultaneously herewith (or have been previously delivered to Pledgee), and (ii)
after giving effect to this addendum, the representations and warranties set
forth in Section 3 of the Pledge Agreement are true, complete and correct as of
the date hereof.


Pledged Shares


Name of
the Pledged Entity
Class of Equity Interest
Certificate No.
No. of Shares
Represented by
Certificate
                               







IN WITNESS WHEREOF, Pledgor has executed this Addendum this _____ day of ______.
 

 
PLEDGOR:  
     
GULF WESTERN PETROLEUM
  CORPORATION, a Nevada corporation            
By:
     
Name:
     
Title:
   



 

--------------------------------------------------------------------------------
